SUMMARY ORDER
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court be and it hereby is AFFIRMED.
In August 2003, plaintiff pro se Philip Yip filed a 96-page complaint in which he asserted eleven federal and state law claims arising out his participation in, and eventual expulsion from, the Graduate Studies Program at the State University of New York (“SUNY”) from 1977 through the early 1980s. The District Court, in a thoughtful and comprehensive opinion, dismissed plaintiffs complaint in its entirety, holding that (1) most of plaintiffs claims were barred by the relevant statutes of limitation under New York law, Yip v. Bd. of Trustees of the State Univ. of N.Y., No. 03 Civ. 959, 2004 WL 2202594, at *4-8 (W.D.N.Y. Sept. 29, 2004); (2) plaintiffs allegations based on events after August 2000 failed to state a claim upon which relief could be granted, id. at *7-12; and (3) plaintiffs suit against the SUNY Board of Trustees was barred by Eleventh Amendment immunity, id. at *11. On appeal, plaintiff simply reiterates the factual allegations underlying his complaint and fails to offer any legal arguments challenging the validity of the District Court’s decision. Because we find no error in the District Court’s careful analysis, we affirm the dismissal of plaintiffs complaint.
# # # % ‡ i’fi
We have considered all of plaintiffs arguments and have found each of them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.